Cook, P. J.,
delivered the opinion of the court.
This suit was begun by appellant against appellee, under section 2781, Code 1906, to recover the penalty of fifty dollars, and damages, for failing and refusing to enter satisfaction on the margin of the record of a deed of trust. The record shows, without dispute, that appellant had paid to appellee all of the debt incurred by him, which was secured by the deed of trust, and that appellant had requested that the deed of trust be canceled. The deed of.trust covered the crop raised by appellant on certain rented lands, the crops were delivered to the cestui que trust, and their value credited to the secured debt extinguished same. Appellant had nor paid the rent on the land, but the evidence in this record discloses that' his landlord had waived the rent in favor of appellee. However, appellee claims here that it was liable for the rent, and, being so liable, it had charged the unpaid rent to appellant. If it be true that appellee will have to pay the rent, it nevertheless remains that the deed of trust does not cover the rent, and there was therefore no reason for appellee’s failure to cancel the deed of trust.
The court erred in instructing the jury to find for the defendant.
jReversed and remanded.